Case 1:78-cv-00862-LMB-JFA Document 38 Filed 02/05/21 Page 1 of 4 PageID# 164




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

    UNITED STATES OF AMERICA,                     :
                                                  :
                   Plaintiff,                     :
                                                  :
    v.                                            :                   Case No. 78-862-A
                                                  :
    FAIRFAX COUNTY, et al.,                       :
                                                  :
                   Defendants.                    :
                                                  :


                                  JOINT STATUS REPORT

          The United States of America (“United States”) and the County of Fairfax (“the

   County”), on behalf of the Fairfax County Police Department (“PD”) and the Fairfax

   County Fire and Rescue Department (“FRD”), submit this Joint Status Report to update

   the Court as to the status of the parties’ efforts to work towards dissolution of the Consent

   Decree (“Decree”) that governs this case.

          On October 7, 2020, the parties submitted a Joint Status Report to the Court,

   indicating that they anticipated filing a motion for dissolution by the end of November

   2020. See Dkt. 37 at 3. As stated in that pleading, the parties’ expectation was based on

   the substantial progress that the parties had made with respect to remedial measures that

   the FRD and PD had implemented to address concerns the United States had raised

   regarding various employment practices. See id.

          Since the filing of the October 2020 status report, the parties have continued to

   work diligently towards a resolution of the outstanding issues. Nevertheless, that work

   has not yet been completed. The efforts are time-intensive for several reasons, including

   that some of the work requires changes to policies, procedures and other documents,
Case 1:78-cv-00862-LMB-JFA Document 38 Filed 02/05/21 Page 2 of 4 PageID# 165




   which necessitates an iterative process that often involves multiple representatives of the

   County as well as the United States, and some of the work requires data collection by the

   FRD and PD and follow-up analyses by the United States, which often leads to

   discussions between the parties and further action items. The parties seek to reassure the

   Court, however, that they remain committed both to ensuring that the remaining work is

   properly completed and that such completion occurs as expeditiously as possible.

          Based on the current status of the work remaining, the United States and the

   County fully anticipate filing a joint motion for dissolution prior to the next joint status

   report filing date, which is June 7, 2021.

   Date: February 5, 2021                         Respectfully submitted,

                                                  ELIZABETH D. TEARE
                                                  Fairfax County Attorney


                                          By:     _____________/s/_____________________
                                                  Karen L. Gibbons (Va. Bar No. 28859)
                                                  Deputy County Attorney
                                                  12000 Government Center Parkway
                                                  Suite 549
                                                  Fairfax, Virginia 22035-0084
                                                  TEL: (703) 324-2421
                                                  FAX: (703) 324-2665
                                                  Karen.Gibbons@fairfaxcounty.gov

                                          By:     _____________/s/_____________________
                                                  Ann G. Killalea (Va. Bar No. 23913)
                                                  Senior Assistant County Attorney
                                                  12000 Government Center Parkway
                                                  Suite 549
                                                  Fairfax, Virginia 22035-0084
                                                  TEL: (703) 324-2421
                                                  FAX: (703) 324-2665
                                                  Ann.Killalea@fairfaxcounty.gov

                                                  For Defendant County of Fairfax
Case 1:78-cv-00862-LMB-JFA Document 38 Filed 02/05/21 Page 3 of 4 PageID# 166




                                      RAJ PAREKH
                                      Acting United States Attorney

                                      ____________/s/_____________________
                                  By: STEVEN GORDON
                                      Assistant United States Attorney
                                      Eastern District of Virginia
                                      U.S. Attorney’s Office
                                      Justin W. Williams U.S. Attorney’s Bldg.
                                      2100 Jamieson Avenue
                                      Alexandria, VA 22314
                                      Tel: (703) 299-3817
                                      Fax: (703) 299-3983
                                      Steve.Gordon@usdoj.gov

                                      GREG B. FRIEL
                                      Deputy Assistant Attorney General
                                      Civil Rights Division

                                      DELORA L. KENNEBREW, Chief
                                      (GA Bar No. 414320)

                                      KAREN D. WOODARD, Deputy Chief
                                      (Member of the Maryland Bar)

                                                     /s/
                                  By: CAROLYN WEISS
                                      (Member of the Maryland Bar)
                                      Senior Trial Attorney
                                      U.S. Department of Justice
                                      Civil Rights Division
                                      Employment Litigation Section
                                      950 Pennsylvania Avenue, N.W., PHB
                                      Room 4036
                                      Washington, D.C. 20530
                                      Telephone: (202) 514-6269
                                      Facsimile: (202) 514-1005
                                      Email: carolyn.weiss@usdoj.gov

                                      For Plaintiff United States of America
Case 1:78-cv-00862-LMB-JFA Document 38 Filed 02/05/21 Page 4 of 4 PageID# 167
